J-S11037-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                 :   IN THE SUPERIOR COURT OF
                                             :         PENNSYLVANIA
                                             :
             v.                              :
                                             :
                                             :
JAMIE LYNN HICE,                             :
                                             :
                   Appellant                 :      No. 1345 WDA 2019

      Appeal from the Judgment of Sentence Entered August 7, 2019
            in the Court of Common Pleas of Jefferson County
          Criminal Division at No(s): CP-33-CR-0000273-2013

BEFORE: NICHOLS, J., MURRAY, J., and MUSMANNO, J.

JUDGMENT ORDER BY MUSMANNO, J.:                          FILED MAY 19, 2020

      Jamie Lynn Hice (“Hice”) appeals from the judgment of sentence

imposed following the revocation of her probation.          Additionally, Hice’s

counsel, Mark A. Wallisch, Esquire (“Attorney Wallisch”), has filed a brief

pursuant to Anders v. California, 386 U.S. 738, 744 (1967).           However,

Attorney Wallisch has not filed a separate petition to withdraw with this

Court. Thus, we direct Attorney Wallisch to either file an advocate’s brief or

fulfill all of the requirements of Anders.

      Pursuant to Anders, when counsel believes that an appeal is frivolous

and wishes to withdraw from representation, he must do the following:

      (1) petition the court for leave to withdraw stating that after
      making a conscientious examination of the record and
      interviewing the defendant, counsel has determined the appeal
      would be frivolous, (2) file a brief referring to any issues in the
      record of arguable merit, and (3) furnish a copy of the brief to
      defendant and advise him of his right to retain new counsel or to
J-S11037-20


      raise any additional points that he deems worthy of the court’s
      attention.

Commonwealth v. Burwell, 42 A.3d 1077, 1083 (Pa. Super. 2012)

(citations omitted); see also Commonwealth v. Santiago, 978 A.2d 349,

361 (Pa. 2009) (addressing the requisite contents of an Anders brief).

      Here, Attorney Wallisch has filed a purported Anders brief, and

concludes that the discretionary sentencing claim raised by Hice is frivolous.

See Anders Brief at 11, 12.          However, Attorney Wallisch did not file a

separate petition to withdraw as counsel with this Court.        See Burwell,

supra.   Accordingly, since Attorney Wallisch failed to either file a proper

advocate’s brief or fulfill the requirements set forth in Anders, we cannot

address Hice’s appeal.

      Based on the foregoing, we direct Attorney Wallisch to either file an

advocate’s brief or fulfill all of the requirements of Anders within thirty days

of the filing of this Order.     The Commonwealth shall have thirty days

thereafter to file a responsive brief.

      Panel jurisdiction retained.




                                         -2-